UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6261



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

RAMON ANTONIO KENAN, a/k/a Romeo,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
District Judge. (CR-93-91, CA-95-798-2)


Submitted:   May 15, 1997                   Decided:   May 29, 1997


Before RUSSELL, HALL, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Ramon Antonio Kenan, Appellant Pro Se. Robert Michael Hamilton,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion ac-

cepting the recommendation of the magistrate judge and find no re-

versible error. Accordingly, we deny a certificate of appealability
and dismiss the appeal on the reasoning of the district court.

United States v. Kenan, Nos. CR-93-91; CA-95-798-2 (M.D.N.C. Feb.
3, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2